Title: To George Washington from George Weedon, 11 April 1781
From: Weedon, George
To: Washington, George


                        
                            Dr Sir
                            Williamsburg Apl 11th 1781
                        
                        I have recd a report of a small Fleet of the Enemies Vessells being in Potowmac, It does not come Officially
                            to me, but is Communicated by a Mr Turbervill who lives in the Northward Neck on the River, to his son Major Turbervill. I
                            am very Apprehensive they will Visit Hunters workes and the Gun Factory in Fredericksburg, those are Objects worthy of
                            their Attention, and might at this time be distroyed by Twenty men, I would therefore Submit it to your Excellency whether
                            it is prudent to draw the whole defences of the State below, leaving that Country totally uncovered, and protecting one
                            that has no other Object in it More than plunder and which has been Forraged boath by the Enemy and us. Genl Phillips is
                            not unacquainted with the importance of their workes, to our Operations, and will sooner bend his force that way, than
                            confining himself to descent here which can Answer no other purpose than distressing the Inhabitants I
                            would therfore propose some of the Troops shall be marched back, at least such as has but a few Weeks to stay before their
                            tour of duty will Expire, They could be kept together for the Defence of that Country; but will not  for this, Loudonn, Fauquier Prince William Fairfax talks of their tour being
                            out about the 24th Inst. it seems they ware on duty some time previous to Orders for marching down here, and that those
                            who came forward ware the same divisions that ware Call’d on in the first of the Invasions, The Spotsylvania men might
                            also be spared from the Defences in this Quarter, as I cant think the Enemy will Neglect real Objects for temporary ones.
                        Mr Beal has a Quantity of Powder and abt 1000 wt of Lead which he offers to lend to the
                            public, I know not how our Magazines are furnished, but shd think your Excellency had better take it as we may want. I am
                            with high Esteem Yr Excellencies Most Obt St
                        
                            G. Weedon
                        
                    